Per Curiam.
The controversy in this case centers on a claim for commissions on the sale of real estate by the appellants to the appellees, for which the appellants were held liable on the strength of a verbal promise to pay. They now contend that the court erred in admitting testimony to vary the terms of the written contract. The short answer is that the evidence came in without objection or without any ruling by the court on this point, or was brought out by the appellants themselves. Cf. State Roads Comm. v. Bare, 220 Md. 91, 94 and Todd v. Ferrell, 212 Md. 574, 580.

Judgment affirmed, with costs.